USDC IN/ND case 2:21-cr-00033-PPS-JEM document 23 filed 05/28/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )     NO. 2:21 CR 33-PPS/JEM
                                              )
 WILLIAM JOHNSON JR.,                         )
                                              )
               Defendant.                     )


                                          ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge John E. Martin relating to defendant William Johnson Jr.’s agreement to enter a

plea of guilty to Count 1 of the indictment pursuant to Rule 11 of the Federal Rules of

Criminal Procedure. [DE 17, 20.] Following a hearing on the record on May 13, 2021

[DE 20], Judge Martin found that defendant understands the charge, his rights, and the

maximum penalties; that defendant is competent to plead guilty; that there is a factual

basis for defendant’s plea; that the defendant knowingly and voluntarily entered into

his agreement to enter a plea of guilty to Count 1 of the indictment charging him with

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); and that

defendant's change of plea hearing could not be delayed without serious harm to the

interests of justice. Judge Martin recommends that the Court accept defendant’s plea of

guilty and proceed to impose sentence. Neither party has filed a timely objection to

Judge Martin’s findings and recommendation.
USDC IN/ND case 2:21-cr-00033-PPS-JEM document 23 filed 05/28/21 page 2 of 2


       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant William Johnson Jr.’s plea of guilty, to which no objection has

been filed, the Court hereby ADOPTS the findings and recommendation [DE 20] in their

entirety.

       Defendant William Johnson Jr. is adjudged GUILTY of Count 1 of the

indictment.

       The sentencing hearing is SET for September 24, 2021 at 9:30 a.m.

Hammond/Central time.

ENTERED: May 28, 2021.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT
